Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Tate on 5/2/2022.

The application has been amended as follows: 
Regarding claim 1, in line 12, after “wherein” and before “coupling groove”, -a- has been deleted and [the] has been inserted.
Regarding claim 3, the dependency has been changed from claim 2 to claim 1.
In line 1, after “claim” and before “, further comprising”, -2- has been deleted and [1] has been inserted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the closest prior art of record (Nakamura) discloses a base plate (20); a support column (22) protruding from the base plate (figs 1-3 and 5); and a coil spring (10) coupled to the support column (figs 1 and 5), wherein a lower end of the coil spring (10) is fitted into a coupling groove (at or near 24/25 or groove D) which is formed on an outer peripheral surface of the support column (22) at a position having a predetermined height from the base plate (figs 1-3 and 5), wherein support column (22) includes a base column (21) having a large diameter (large-diameter portion 21) ranging from a lower end (at or near 21) to a predetermined height to form a sill portion (at or near 24 and radially outside of 24), and a coupling ring (at least portion 31) coupled to an upper portion of the base column (22, fig 3a-e).
The prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the support column includes a base column having a large diameter ranging from a lower end to a predetermined height to form a sill portion, and a coupling ring coupled to an upper portion of the base column, wherein a coupling groove is formed by a gap between an upper end of the sill portion and a lower end of the coupling ring, and wherein the upper portion of the base column is formed with screw threads such that the coupling ring is formed to be screwed with the upper portion of the base column. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657